                      Case 1:20-cv-01632-LJL Document 49 Filed 08/22/20 Page 1 of 2




                                                                                                             08/22/2020
           Michael H. Ansell
           Direct Dial: 973-364-8330
           Direct Fax: 973-348-3091
           E-mail: mansell@bracheichler.com


                                                                   August 21, 2020


           VI A ECF
           Honorable Katharine H. Parker, U.S.M.J.
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl Street, Courtroom 17D
           New York, New York 10007

                   Re:        Cor tese v. Skanska K och, I nc., et al
                              Civil Action No. 1:20-cv-01632 (L JL )

           Dear Judge Parker

                   This firm represents plaintiff Anthony Cortese, both individually and behalf of all similarly
           situated individuals (“ Plaintiff” ). We write with the consent of all parties to request an adjournment
           of the settlement conference currently scheduled for September 8, 2020.

                  Since our initial scheduling call on July 28, 2020, our office has been contacted by a number
           of former workerson theBayonneBridgeProject and, to date, hasbeen retained by one(1) additional
           former employee to be a named plaintiff. Our office has shared a draft proposed Third Amended
           Complaint with counsel, but it isnot yet finalized aswe areawaiting additional information from the
           new client as well as potential retainer agreements with additional named plaintiffs.

                   Due to the fact that the parties have agreed to a settlement conference in an effort to resolve
           theseindividual claimsprior to acollectiveor classaction being certified, wewill not bein aposition
           to do so until after all of thenamed individual plaintiffshavebeen identified and theThird Amended
           Complaint has been filed. Accordingly, we respectfully request that the settlement conference be
           adjourned until at least October 8, 2020 to providethepartiesan opportunity to finalizethepleadings
           and gather information relevant to theclaimsof thenamed plaintiffsso that wearein abetter position
           to discuss settlement of the individual claims.




BE:11196626.1/COR283-277726
                      Case 1:20-cv-01632-LJL Document 49 Filed 08/22/20 Page 2 of 2



           Honorable Katharine H. Parker, U.S.M.J.
           August 21, 2020
           Page 2


                  We thank the Court for its time and attention to this matter and are available at Your
           Honor’ s convenience should any additional information be necessary.

                                                             Respectfully submitted,


                                                             /s/Michael Ansell
                                                             Michael H. Ansell

           MA:s
           cc: All counsel of record (vi a ECF)


           APPLICATION GRANTED: The settlement conference in this matter currently
           scheduled for Tuesday, September 8, 2020 at 2:00 p.m. is hereby rescheduled to
           Wednesday, November 11, 2020 at 10:00 a.m. Counsel is directed to call Judge
           Parker’s teleconference line at the scheduled time. Please dial (866) 434-5269,
           Access code: 4858267. The parties are instructed to complete the Settlement
           Conference Summary Report and prepare pre-conference submissions in
           accordance with Judge Parker’s Individual Rules of Practice. Pre-conference
           submissions must be received by the Court no later than November 4, 2020 by 5:00
           p.m.



                                                                                         08/22/2020




BE:11196626.1/COR283-277726
